TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 24, 2015



                                      NO. 03-15-00298-CR


                              James Bradley Warden, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment of conviction that

requires correction. Therefore, the Court modifies the trial court’s judgment of conviction for

possession of controlled substance to reflect that the “Statute for Offense” is “481.115(a), (b)

Health and Safety Code.” The judgment of conviction, as modified, is affirmed. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 24, 2015



                                     NO. 03-15-00299-CR


                              James Bradley Warden, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment requiring reversal. However, there was error in the judgment of conviction that

requires correction. Therefore, the Court modifies the trial court’s judgment of conviction for

evading detention with a vehicle to reflect that the “Statute for Offense” is “38.04(a),(b)(2)(A)

Penal Code.” The judgment of conviction, as modified, is affirmed. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.